Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/13/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s remarks have been entered.

2.   Claims 9, 10, 13, 16, and 19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1, 4, 7, and 8 are being acted upon.

3.   In view of Applicant’s amendments all previous objections have been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 1, 4, 7, and 8 stand rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


As set forth previously, A review of the specification reveals:
“A pathological immune response can be attenuated by administering the peptides or peptide-MHC complexes so that the regulatory T-cells or other regulatory pathways are specifically stimulated…The purpose of this is to activate regulatory T cells, rather than effector T-cells which are disease-promoting. The regulatory T-cell then inhibits pathological inflammatory cell, T cell, or B-cell activation and antibody production.”
“The peptide can be provided or administered in a form where it is bound to a MHC protein, in particular a recombinant human MHC class II protein (peptide-MHC complex). An advantage with providing or administering the peptide together with a MHC class protein is that this may facilitate reactivity with T-cells and provide a more efficient tolerization than use of the peptide alone.”
“Thus, by administering one or more of the inventive peptides or peptide-MHC complexes to patients with an autoimmune disease such as rheumatoid arthritis (RA), the immune system can be modulated and the disease can be prevented, cured, controlled or at least attenuated.”

The claims however, recite a pharmaceutical composition comprising a citrulline-containing α-enolase peptide, further comprising “an immunologic adjuvant”.  The administration of such a composition would be expected to induce an even more severe autoimmune response in the patient with RA, thus, exacerbating the disease.  See Janeway et al. (2005):  
“Most proteins are poorly immunogenic or nonimmunogenic when administered by themselves. Strong adaptive immune responses to protein antigens almost always require that the antigen be injected in a mixture known as an adjuvant. An adjuvant is any substance that enhances the immunogenicity of substances mixed with it.”

See also Example 11 of the specification which is the only example employing the peptide of SEQ ID NO:22, and therefore, the only disclosed evidence of enablement, or lack thereof.  The example discloses that the peptide of the claims induced the activation of T cells not shown as limited to regulatory T cells and, indeed, clearly including effector T cells as demonstrated by the induction of pro-inflammatory IL-17 (Figure 2) which is known to be involved in the pathogenesis of rheumatoid arthritis (RA).  Note that the peptide induced the highest levels of IL-17 of any peptide tested.

As the induction of an even more severe aberrant immune response than the RA patient is already suffering is clearly not desirable, the skilled artisan at the time of the invention would not have known how to use the citrulline-containing 
α-enolase peptide of the instant claims.

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary and the lack of sufficient guidance in the specification it would take undue trials and errors to practice (use) the claimed method.

Applicant’s arguments filed 12/07/21 have been fully considered but are not found persuasive.  Applicant confirms:
“The pharmaceutical composition of the invention is, in one embodiment, suitable for treating inflammatory disease.”

Accordingly, the claimed pharmaceutical composition must be enabled as such.  Applicant goes on to confirm that the adjuvant of the claims can stimulate both regulatory and effector T cells.

Applicant dismisses the Janeway reference and cites newly submitted Keijzer et al. (2013) as teaching:
“…the use of adjuvants with Treg stimulating peptides is generally known in the immunology art.”

First note that the reference is post-priority date and thus, can teach nothing about what was known in the art in 2011.  Regardless, applicant’s attempt at grossly oversimplifying the teachings of Keijzer et al. is not persuasive.  The reference generally teaches that the induction of mucosal tolerance to ubiquitous self-antigens, such as heat shock proteins that might then supply a bystander effect, might comprise a promising therapy:
“…Hsp protein/peptide might induce Hsp-specific Treg that can suppress antigen-specific effector cell responses at the site of inflammation…the ideal therapeutic vaccine for chronic inflammatory diseases will require a combination of several approaches, including “mucosal” application of an immunoregulatory antigen, the use of a Treg inducing adjuvant and the ability to suppress antigen-specific effector cells,” (Conclusion).

The reference further warns about the possible induction of immunity with several adjuvants:
“Overall, CTB has been shown to modulate Treg. However, it remains difficult to categorize this adjuvant, because of its ability to break or enhance mucosal tolerance induction, which is influenced by the nature of the antigen that is co-administered as well as the dose, route, and time of application,”
“…some ligands for TLR2/TLR1 signaling such as Pam3Cys have been shown to skew Treg toward a Th17 phenotype and might therefore increase the risk of developing autoimmune disease,”
“However, the exact requirements for alum to function as a Treg inducing adjuvant are unclear, more research is needed to unravel this.”

Applicant cites Ludvigsson et al. (2008), concluding:
“Ludvigsson further establishes that those of ordinary skill in the art of immunology understand that adjuvants can be used with peptides that are used to stimulate regulatory T cells.”

Ludvigsson et al. disclose:
	“Our results provide preliminary proof of concept; 
large-scale confirmatory studies with GAD-alum are under way in Europe (NCT00723411) and the United States (NCT00751842).”

Regarding NCT00751842:

    PNG
    media_image1.png
    179
    769
    media_image1.png
    Greyscale


Further regarding Ludvigsson’s work, Ludvigsson’s subsequent publication (Tavira et al. 2018) teaches that phase II and phase III trial were failures.  The authors (including Ludvigsson) then switched to intalymphatic delivery (not even contemplated in the specification with priority to seven years before Tavira et al.), but even so, they noted that “…there were large interindividual differences.”  Thus, it was made clear that the averaging of results was likely inappropriate.  The authors further noted that the Th2 response that was seen was likely due to the alum adjuvant which was known to skew immune responses towards Th2 and, thus, away from the pathogenic Th1 response seen in T1D. 

Applicant next cites Nilsson et al. (2009):
“…in which peptides are used to modulate autoimmunity… Nilsson also discloses that their studies have shown that regulatory T cells have a role in the inhibition of atherosclerosis inhibition by the apo B peptide vaccines”
 
Applicant appears to fundamentally misunderstand the teachings of the reference.  The apo B peptides of the reference were administered to induce an autoimmune response to oxidized LDL:
“The mechanisms involved in apo B antibody-mediated protection against atherosclerosis remain to be fully elucidated but appear to involve an increased clearance of circulating oxidized LDL particles…The protective role of these antibodies is also supported by several epidemiological studies demonstrating that high levels of autoantibodies against apo B peptides is associated with a lower risk for development of cardiovascular events and less severe atherosclerotic disease.”

The generation of Tregs (epitope undisclosed) is an unrelated secondary mechanism.

Also, the reference concluded:
“Finally, the possible side effects of an  atherosclerosis vaccine also need to be considered. Vaccines are generally considered safe with a low risk for adverse effects. However, traditional vaccines have generally targeted nonself structures such as viruses rather than autoantigens.  Traditional  vaccines also typically induce immunity rather than tolerance. Accordingly, experience from traditional vaccines to prevent infections may not help to predict possible adverse effects of novel vaccines modulating  autoimmunity in chronic diseases. One possibility that needs to be seriously considered is that  immunizations using self-antigens may induce autoimmunity rather then tolerance,” (emphasis added).



Accordingly, applicant’s conclusion:
“Keijzer, Ludvigsson and Nilsson all provide clear evidence that it was known in the art that adjuvants, including aluminum salts, can be used to enhance immune tolerance, e.g., through stimulation of Treg cells, thereby reducing severity of autoimmune diseases,”
is clearly not supported by the references themselves.

Applicant’s dismissal of the actual data of Example 11 is noted.  Applicant goes on to admit that the example is silent regarding the status of Tregs.  Accordingly, it is clear that the specification offers no enablement whatsoever for the claimed pharmaceutical composition.

6.   No claim is allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 9/23/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644